DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/JP2017/004310 filed 02/07/2017, which claims benefit of the Japanese Application No. JP2016-023453, filed 02/10/2016, has been received and acknowledged. 

Election/Restrictions
Applicant’s election with traverse of Group I, Claims 1-8 in the reply filed on 02/01/2021 is acknowledged. The traversal is on the ground(s) that the technical feature of a composition must also include among other things, the recited microstructure thus making it a special technical feature and novel in light of the prior art. However, this argument is not found to be persuasive as a composition is not considered to be novel based upon what could
The requirement is still deemed proper and is therefore made FINAL. Therefore, Claims 9-24 are withdrawn and Claims 1-8 are pending examination as discussed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, 15-18, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 5, the claim recites, “one or more selected from the following groups A to C”. However, it is unclear if this limitation refers to one group (e.g., Group A) in its entirety, or one or more elements from each group (e.g., thus the claim would require three elements total). Until further clarification, the claim will be considered to require one or more elements from any one of groups A to C. 
Regarding Claim 6, the claim recites, “one or more selected from the following groups A to C”. However, it is unclear if this limitation refers to one group (e.g., Group A) in its entirety, or one or more elements from each group (e.g., thus the claim would require three elements total). 
Regarding Claim 7, the claim recites, “one or more selected from the following groups A to C”. However, it is unclear if this limitation refers to one group (e.g., Group A) in its entirety, or one or more elements from each group (e.g., thus the claim would require three elements total). Until further clarification, the claim will be considered to require one or more elements from any one of groups A to C. 
Regarding Claim 8, the claim recites, “one or more selected from the following groups A to C”. However, it is unclear if this limitation refers to one group (e.g., Group A) in its entirety, or one or more elements from each group (e.g., thus the claim would require three elements total). Until further clarification, the claim will be considered to require one or more elements from any one of groups A to C. 
Claims 15-18, and 21-24 are rejected for being dependent upon the above rejected claims 5-8. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Futamura (U.S. 2015/0101712). 

Regarding Claim 1, Futamura teaches a high-strength steel sheet having the chemical composition shown below within Table I (abstract; paragraph [0017]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Table I – The composition of instant claim 1 compared to the teachings of Futamura (U.S. 2015/0101712).
Ref.
CWt %
SiWt %
MnWt %
PWt %
SWt %
AlWt %
NWt %
FeWt %
Claim 1
0.20 - 0.40
0.5 - 2.5
>2.4 - 5.0
≤ 0.1
≤ 0.01
0.01 - 0.5
≤ 0.01
Bal.
Futamura
0.10 - 0.30
1.0 - 3.0
1.5 - 3.0
≤ 1.0
≤ 0.05
0.005 - 3.0
≤ 0.01
Bal.


Futamura teaches the steel sheet having a microstructure including, in terms of area fraction with respect to the whole steel sheet microstructure, lower bainite and tempered martensite accounting for up to 80% of the area fraction (paragraphs [0068]), retained austenite in an amount of 3-20% (paragraph [0073]), and teaches away from the microstructure including ferrite (e.g., paragraphs [0038], [0039], [0052], [0055], [0081], and [0114]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05(I).
With respect to the specific percentages of lower bainite and martensite, Futamura repeats throughout the specification that no discernable difference between lower bainite and martensite exists (e.g., paragraphs [0059], [0062], [0065]). Thus one of ordinary skill would readily understand and appreciate that within the invention  of Futamura (e.g., Figure 2; paragraphs [0058]-[0072]), of which allows for at most 80% lower bainite and tempered martensite would necessarily include at least 40% of lower bainite and at least 5% of tempered martensite. 
In the alternative, the examiner points out that Futamura teaches:

“If the steel sheet is held at 400°C or higher, the low-temperature-region-formed bainite and martensite are not formed, so that the composite bainite phase cannot be produced. Moreover, a course MA mixed phase is formed and therefore the MA mixed phase cannot be refined. Hence, local deformability is degraded, and stretch-flangeability and bendability cannot be improved” (paragraph [0107]). 

and

“…if the steel sheet is held at lower than 300°C, a martensite fraction becomes excessively large, hence, composite workability as evaluated by Erichsen test is degraded” (paragraph [0107]). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to determine an optimum amount of both lower bainite and tempered martensite, since it has been held that discovering an optimum value or a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). The artisan would have been motivated to include lower bainite in a range of at least 40% and an amount of tempered martensite in an amount of at least 5% by the reasoned expectation of forming an optimal ratio and thus avoiding local deformation degradation, and improve the stretch-flangeability and bendability. 
With respect to the features including “the steel sheet has a tensile strength of 1320 MPa or more, (tensile strength × total elongation) of 18000 MPa·% or more, and (tensile strength × hole expansion ratio) of 40000 MPa·% or more”, the examiner points out the following.
Futamura discloses method steps that are identical or substantially identical to the claimed invention. Specifically, Futamura teaches performing hot rolling and cold rolling on a steel slab (paragraph [0094]). Futamura teaches annealing the cold-rolled steel sheet in a temperature range in which an austenite single phase is formed (i.e., the higher than the Ac3 point) for a holding time higher than 15 seconds and less than 1000 seconds (paragraph [0095]). Futamura teaches cooling the annealed steel sheet at an average cooling rate higher than 3°C/s to a first temperature range (paragraphs [0093], and [0100]). Futamura teaches the first temperature range being higher than the Ms temperature - 100°C and less than the Ms temperature (e.g., between 351°C and 283°C and explained below) (paragraph [0106]). 
With respect to the Ms temperature ranges of Futamura, the examiner has used the Ms formula provided by applicant within paragraph [0086] of the instant specification to calculate the Ms temperature range of Futamura using the minimums and maximums of the compositional ranges of Futamura. As such, the Ms temperature range of Futamura is calculated as being between 451°C and 283°C
Continuing, Futamura teaches heating the cooled steel sheet to a second temperature range of between 400°C and 540°C (paragraph [0114]), and holding the heated steel sheet in the second temperature range for between 15 seconds and 1000 seconds (paragraph [0115]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05(I).
Thus, the examiner points out that if one uses the composition and process of Futamura, one would appreciate that process and structure of Futamura is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that the steel sheet having a tensile strength of 1320 MPa or more, (tensile strength × total elongation) of 18000 MPa·% or more, and (tensile strength × hole expansion ratio) of 40000 MPa·% or more, would result from the combination . See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Regarding Claim 2, Futamura teaches an average crystal grain diameter of the retained austenite in the steel sheet microstructure being preferably less than 10 µm (paragraph [0090]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
The examiner further points out that Futamura teaches “Decreasing the average circle-equivalent diameter D of the prior γ grains makes it possible to further improve all of elongation, stretch-flangeability, and bendability (paragraph [0089]). Thus, it would have been obvious to one of ordinary skill to decrease the grain diameter to 2.0 µm or less, since Futamura teaches this would result in improved elongation, stretch-flangeability, and bendability. 
Alternatively, with respect to the feature of “an average crystal grain diameter of the retained austenite in the steel sheet microstructure is 2.0 µm or less”, the examiner points out the following.
Futamura discloses method steps that are identical or substantially identical to the claimed invention. Specifically, Futamura teaches performing hot rolling and cold rolling on a steel slab (paragraph [0094]). Futamura teaches annealing the cold-rolled steel sheet in a temperature range in which an austenite single phase is formed (i.e., the higher than the Ac3 point) for a holding time higher than 15 seconds and less than 1000 seconds (paragraph [0095]). Futamura teaches cooling the annealed steel sheet at an average cooling rate higher than 3°C/s to a first temperature range (paragraphs [0093], and [0100]). Futamura teaches the first temperature range being higher than the Ms temperature - 100°C and less than the Ms temperature (e.g., between 351°C and 283°C and explained below) (paragraph [0106]). 
With respect to the Ms temperature ranges of Futamura, the examiner has used the Ms formula provided by applicant within paragraph [0086] of the instant specification to calculate the Ms temperature range of Futamura using the minimums and maximums of the compositional ranges of Futamura. As such, the Ms temperature range of Futamura is calculated as being between 451°C and 283°C
Continuing, Futamura teaches heating the cooled steel sheet to a second temperature range of between 400°C and 540°C (paragraph [0114]), and holding the heated steel sheet in the second temperature range for between 15 seconds and 1000 seconds (paragraph [0115]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05(I).
Thus, the examiner points out that if one uses the composition and process of Futamura, one would appreciate that process and structure of Futamura is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that the steel sheet having an average crystal grain diameter of the retained austenite within the steel sheet microstructure being 2.0 µm or less, would result from the combination . See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Regarding Claim 5, Futamura teaches >0% to 1% Mo (paragraph [0019]), >0% to 0.15% Ti (paragraph [0020]), >0% to 0.15% Nb (paragraph [0020]), >0% to 0.15% V (paragraph [0020]), >0% to 1.0% Cu (paragraph [0021]), >0% to 0.005% B (paragraph [0022]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Regarding Claim 6, Futamura teaches >0% to 1% Mo (paragraph [0019]), >0% to 0.15% Ti (paragraph [0020]), >0% to 0.15% Nb (paragraph [0020]), >0% to 0.15% V (paragraph [0020]), >0% to 1.0% Cu (paragraph [0021]), >0% to 0.005% B (paragraph [0022]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).

Claims 3-4, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Futamura (U.S. 2015/0101712) as applied to claims 1, and 2 above, and further in view of Wakitani (JP-2009173959).

Regarding, Claim 3 and Claim 4, Futamura is relied upon for the reasons given above in addressing claims 1-2, however Futamura is silent to the carbon content within the retained austenite. 
Wakitani teaches a low alloy, high-strength steel sheet having both high-strength and good workability comprising the composition shown below in Table II (abstract, paragraph [0015]). Furthermore, Wakitani teaches a retained austenite phase having a carbon concentration of 0.9 mass% or more (paragraph [0014]). Wakitani teaches that as a result of this feature, the retained austenite can be metastable at room temperature and induce transformation due to deformation (paragraph [0014]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Futamura with the concepts of Wakitani with the motivation of producing a high-strength steel sheet having a retained austenite phase that is metastable at room temperature and can induce transformation upon deformation.
Table II – The composition of instant claim 1 compared to the teachings of Wakitani (JP-2009173959).
Ref.
CWt %
SiWt %
MnWt %
PWt %
SWt %
AlWt %
NWt %
FeWt %
Claim 1
0.20 - 0.40
0.5 - 2.5
>2.4 - 5.0
≤ 0.1
≤ 0.01
0.01 - 0.5
≤ 0.01
Bal.
Wakitani
0.05 - 0.25
0.01 - 2.0
0.3 - 2.5
0
0
0.01 - 1.5
0
Bal.


Regarding Claim 7, Futamura teaches >0% to 1% Mo (paragraph [0019]), >0% to 0.15% Ti (paragraph [0020]), >0% to 0.15% Nb (paragraph [0020]), >0% to 0.15% V (paragraph [0020]), >0% to 1.0% Cu (paragraph [0021]), >0% to 0.005% B (paragraph [0022]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Regarding Claim 8, Futamura teaches >0% to 1% Mo (paragraph [0019]), >0% to 0.15% Ti (paragraph [0020]), >0% to 0.15% Nb (paragraph [0020]), >0% to 0.15% V (paragraph [0020]), >0% to 1.0% Cu (paragraph [0021]), >0% to 0.005% B (paragraph [0022]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735